Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to communication filed 2/4/2021.  
Claims 11-12, 14-17, 19-20 are allowed.

Drawings
FIGs. 2, 4, 6 are objected to because the figures contain text that is blurry and will be difficult to read when reproduced.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Reasons for Allowance
Claims 11-12, 14-17, 19-20 are allowable.
The following is an examiner’s statement of reasons for allowance:

Written Description
The rejection to claims 11-12, 14-17, 19 under 35 USC 112(a) have been overcome by amendment to the claims.

Clarity
The rejection to claim 20 under 35 USC 112(b) has been overcome by amendment to the claim.

Novelty and Non-Obviousness
Claims 11-12, 14-17, 19-20 are allowable over the prior art.  The combination of elements and the claim as a whole are not found in the prior art.
Regarding Claims 11-12, 14-17 and 19, as discussed in the Final Rejection dated 11/23/2020, neither Astigarraga et al. (US 20170337570 A1) (“Astigarraga”), nor Anshul (US 20100049590 A1) (“Anshul”), nor the totality of the prior art anticipate or render obvious:
parsing, by the processing device, user content using a natural language processing technique to extract tokens; 
filtering, by the processing device, the tokens relating to a natural language processing criterion relating to product safety for a product of interest; 
determining, by the processing device, a severity for the user content, the severity being based on an incident associated with the product of interest, the incident being indicated in the user content; 
simultaneously performing in parallel, by the processing device: 
calculating a safety metric for the product of interest based at least in part on the filtered tokens and based at least in part on the severity; 
While the prior art teaches some aspects and features of claims 11, 20, the Examiner emphasizes the unique combination of features as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention.  The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.
Regarding Claim 20, the 103 rejection has been overcome by incorporation of the allowable subject matter previously indicated in claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE Y CAI whose telephone number is (571)272-6193.  The examiner can normally be reached on Mon-Fri 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LANCE Y CAI/Examiner, Art Unit 3625           

/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625